 
 
I 
112th CONGRESS 1st Session 
H. R. 3488 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2011 
Mr. Bucshon (for himself and Mr. Landry) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To prohibit foreign assistance to countries with a gross domestic product of $1,500,000,000,000 or more. 
 
 
1.Short titleThis Act may be cited as the Invest in America First Act of 2011.  
2.Prohibition on foreign assistance to countries with a GDP of $1,500,000,000,000 or more 
(a)Prohibition 
(1)In generalExcept as provided in paragraph (2), assistance may not provided under any provision of law to a country with a GDP of $1,500,000,000,000 or more. 
(2)ExceptionThe prohibition on assistance under paragraph (1) shall not apply with respect to military assistance, security assistance, or humanitarian assistance. 
(b)DefinitionsIn this Act— 
(1)the term GDP means, with respect to a country, the gross domestic product of the country on a purchasing power parity (PPP) basis divided by the population of the country, as determined by the most recent publication of the Central Intelligence Agency’s The World Factbook; and 
(2)the term humanitarian assistance— 
(A)means assistance, provided on such terms and conditions as the President may determine, for the relief and rehabilitation of victims of natural and manmade disasters, including food, water, medicine, clothing, and shelter; and 
(B)does not include direct financial assistance for the purposes described in subparagraph (A).  
 
